Citation Nr: 1633630	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  14-15 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected asthma. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from January 1993 to August 1995.   

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board has recharacterized the Veteran's psychiatric claim to encompass all psychiatric disorders shown in the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board acknowledges that the Veteran has also perfected an appeal with respect to several additional issues related to disability compensation.  Specifically, the Veteran has perfected appeals to reopen prior claims for service connection for a back strain, left knee disability, right wrist disability, left ankle disability, and right ankle disability, as well as a claim for service connection for migraines.  However, the Board's review of the record reveals that the Agency of Original Jurisdiction (AOJ) has not certified these issues for consideration by the Board, and it appears the AOJ is still taking action on the issues.  As such, the Board will not accept jurisdiction over the issues at this time, but the issues will be the subject of a subsequent Board decision, if otherwise in order.

In a February 2014 statement, the Veteran asserted entitlement to service connection for fibromyalgia.  This claim has not yet been considered by the Agency of Original Jurisdiction (AOJ) and is, therefore, REFERRED to the AOJ for appropriate action.  


REMAND

The Veteran asserts that she has a psychiatric disorder related to the sexual, physical, and emotional abuse she experienced during service.  She contends that she experienced depression during service due to mistreatment from her child's father.  She asserts that she was deterred from reporting the abuse due to his position as a sergeant and her position as a private.  

Service treatment records do not show that the Veteran was treated for or diagnosed with any psychiatric disorder.  However, in the Veteran's July 1995 report of medical history, she checked yes for depression or excessive worry.  She separated from active service in August 1995.  

VA treatment records show that the Veteran began receiving treatment for psychiatric complaints in October 2012.  She was diagnosed with major depression and PTSD as a result of sexual, emotional, and physical abuse involving her child's father.  

The Veteran's attorney submitted a January 2015 examination report and opinion from a private psychologist.  The examiner reviewed the Veteran's c-file and diagnosed unspecified depressive disorder.  The examiner opined that the Veteran's unspecified depressive disorder began in service and was aggravated by her service-connected asthma.  The examiner noted that the Veteran entered service without any mental health issues, but that her behavior declined following the abuse from her child's father.  

To date, the Veteran has not been provided a VA examination.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id. at 83.

In light of the medical evidence showing treatment for a psychiatric disorder; the Veteran's statements that she experienced sexual, emotional, and physical abuse during service; the private psychologist's opinion that the Veteran has a psychiatric disorder related to service; and the fact that the Veteran has not been provided a VA examination in response to her claim, the Board finds that a VA examination is warranted.  

Furthermore, the Board notes that the medical evidence of record includes diagnoses of unspecified depressive disorder, major depression, and PTSD.  While the January 2015 private examiner discussed the Veteran's unspecified depressive disorder, the examiner did not discuss the other psychiatric diagnoses of record, particularly PTSD and major depression.  As to the PTSD diagnosis noted in the VA treatment records, it is not clear whether the diagnosis was rendered in accordance with the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  38 C.F.R. § 4.125 (2016).  

Additionally, the Board notes that the originating agency attempted to obtain personnel records to verify the Veteran's in-service stressors.  In a January 2013 statement, the Veteran stated that her behavior changed following the in-service abuse from her child's father.  She reported a change in performance and a request for change in occupational series or duty assignments.  In March 2013, the RO requested the Veteran's service personnel records through the Personnel Information Exchange System (PIES) and a negative response was received that same month from the National Personnel Records Center (NPRC), the location for service personnel records of veterans discharged prior to October 1, 1994.  It does not appear the RO requested the Veteran's service personnel records through the Defense Personnel Records Information Retrieval System, which is used when a veteran is discharged from the Army on or after October 1, 1994.  Furthermore, the August 2013 formal finding of unavailability did not address the Veteran's service personnel records.  Although the RO attempted to locate the service personnel records, the Board finds a remand is required because the RO failed to search all appropriate record repositories and did not fully comply with 38 C.F.R. § 3.159 or with VA Compensation and Pension Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section B. 

Furthermore, the Board has expanded the Veteran's claim to include psychiatric disorders in addition to PTSD.  As a result the Veteran must be provided appropriate notice in response to the claim for service connection for a psychiatric disability other than PTSD.

Additionally, in a March 2013 authorization form and statement, the Veteran indicated that she received psychiatric treatment from Saginaw Psychological Services from July 2011 to September 2011.  It does not appear that a request for such records was initiated.  On remand, the RO must attempt to obtain treatment records from Saginaw Psychological Services.  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  The RO should provide all required notice in response to the claim for service connection for psychiatric disability other than posttraumatic stress disorder.

2.  The RO should also undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability, as well as the Veteran's post-service treatment records from Saginaw Psychological Services.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  The RO must undertake appropriate development to obtain copies of all service personnel records from the appropriate record repositories, to include requesting the records through DPRIS.  

4.  Then, the Veteran should be provided a VA examination by a psychiatrist or psychologist to determine the etiology of all acquired psychiatric disorders present during the period of the claim. 

All pertinent evidence of record must be made available and reviewed by the examiner.  Any indicated studies should be performed.  Based on the review of the Veteran's pertinent history and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the period of the claim.  If the examiner determines that PTSD has not been present during the period of the claim, he or she should explain why a diagnosis of PTSD is not warranted.  If PTSD is diagnosed the examiner should identify the elements supporting the diagnosis, to include the stressor deemed sufficient to support this diagnosis, as well as the specific evidence the examiner found persuasive in corroborating the occurrence of that stressor.  In particular, the examiner should identify any behavioral changes manifested by the Veteran that tend to show that she was subjected to abuse during service by the father of her child.  

With respect to each acquired psychiatric disorder that has been present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that such disorder originated in service or is otherwise etiologically related to service.  In this regard, the examiner should discuss and consider the Veteran's competent lay statements relative to having experienced physical, emotional, and sexual abuse in service, and assume such statements are credible for purposes of the opinions. 

The examiner also should state an opinion with respect to each such disorder as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder was caused or permanently worsened by her service-connected asthma.  

A complete rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  The RO should also undertake any other development it determines to be warranted.

6.  Then, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




